PER CURIAM.
We find no reversible error as to appellant’s several points regarding his conviction. However, we reverse appellant’s sentence because the trial court failed to enter a written statement of the reasons for its departure from the recommended guidelines sentence until approximately six (6) days after its oral pronouncement of those reasons. State v. Lyles, 576 So.2d 706, 709 (Fla.1991). See Ree v. State, 565 So.2d 1329 (Fla.1990). We remand for resentenc-ing with no possibility of departure from the guidelines. Owens v. State, 598 So.2d 64 (Fla.1992); Pope v. State, 561 So.2d 554 (Fla.1990).
AFFIRMED IN PART, REVERSED IN PART> and REMANDED.
LETTS, POLEN and FARMER, JJ., concur.